Case 7:19-cr-00521 Document1 Filed on 03/26/19 in TXSD Page 1 of 2 15

United s¢ .
tes Distyj
Southern oC Stict Court
ist
FILED © Texas

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF TEXAS MAR 26 2090 2 =
McALLEN DIVISION :
- David J. Bradley Clerk

UNITED STATES OF AMERICA §

§
v. § Criminal No. eos

§ M ” 7 9 “ 5 Z 1
ROBERTO CAVAZOS, JR. §
JAVIER JAIME GARCIA §
JOSE MANUEL CAVAZOS, I §
SEALED INDICTMENT
THE GRAND JURY CHARGES:
Count One

On or about December 3, 2018, in the Southern District of Texas and within the jurisdiction
of the Court, defendants,
ROBERTO CAVAZOS, JR.
JAVIER JAIME GARCIA
and
JOSE MANUEL CAVAZOS, II
did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).
Count Two
On or about December 3, 2018, in the Southern District of Texas and within the jurisdiction
of the Court, defendants,
ROBERTO CAVAZOS, JR.
JAVIER JAIME GARCIA

and
JOSE MANUEL CAVAZOS, IT
Case 7:19-cr-00521 Document1 Filed on 03/26/19 in TXSD_ Page 2 of 2

did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 500 grams or more, that is, approximately 1.1 kilograms of a
mixture or substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance. |

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2.

_A TRUE BILL

 

 

 

ASS|¥TANT UNITED STATES ATTORNEY
